                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

UNITED STATES OF AMERICA                   )
                                           )
v.                                         ) CRIMINAL CASE NO. 2:18-cr-466-TFM
                                           )
RAYMOND DAVID JACQUES, III                 )

                                           ORDER

       Pending before the Court is the Defendant’s Motion to Suppress (Doc. 18), the Report

and Recommendation (Doc. 41) that the motion to suppress be denied, and Defendant’s

objections (Docs. 46, 54). The Magistrate Judge previously held a hearing on the motion to

suppress on April 17, 2019 and incorporated the testimony and evidence from the hearing in

recommending the motion to suppress be denied.

       The Court conducted a de novo review to those portions of the recommendation to which

Defendant objections. See 28 U.S.C. § 636(b). Additionally, the Court reviewed the transcript

of the evidentiary hearing, watched the video interviews submitted for evidence, examined the

exhibits, and fully considered the objections. Having done so, the Court concurs with the Report

and Recommendation and finds that the objections lack merit. Accordingly, it is ORDERED as

follows:

       (1) Defendant’s objections (Docs. 46,54) are OVERRULED;

       (2) The Report and Recommendation (Doc. 41) is ADOPTED;

       (3) Defendant’s Motion to Suppress (Doc. 18) is DENIED.

       DONE and ORDERED this 11th day of June, 2019.

                                                  /s/ Terry F. Moorer
                                                  TERRY F. MOORER
                                                  UNITED STATES DISTRICT JUDGE




                                          Page 1 of 1
